Title: Editorial Note
From: 
To: 


        John Adams had long contemplated the manner in which the history of the American Revolution, and his role in it, should be presented to his own and succeeding generations. Adams’ care in preserving his papers and keeping Letterbooks attests to his concern that an accurate record be preserved for future historians. Since his return to Europe in late 1779, Adams frequently acted at least as a quasi-historian to educate English and European audiences about the origins and progress of the Revolution. See, for example, his “A Translation of Thomas Pownall’s Memorial,” rebuttals of speeches by Henry Seymour Conway and Lord George Germain, “Letters from a Distinguished American,” and 26 letters in reply to Hendrik Calkoen, all of 1780; his 19 April 1781 Memorial to the States General; and four unpublished letters criticizing the Abbé Raynal’s Révolution de l’Amérique, written in early 1782 (9:157–221, 321–324, 350–358, 531–588; 10:196–252; 11:272–282; 12:204–213).
        Not until January 1783 did Adams systematically set down precisely what a historian needed to do in order to produce an accurate and definitive history of the American Revolution. Adams dined with the Abbé de Mably on 19 December 1782 and again on 5 January 1783. At both meetings the two men discussed Mably’s De la manière d’écrire l’histoire (Paris, 1783); at the second meeting, the French author’s contemplated history of the American Revolution (JA, D&A, 3:97, 101–102). In that conversation Adams expressed his opinion about such an undertaking, but Mably’s inability to understand English and presumably Adams’ inability to express himself in French led the Abbé to request Adams to commit his thoughts to writing. Adams likely gave the matter considerable thought, but he apparently did nothing to honor Mably’s request until he received a similar appeal from Antoine Marie Cerisier (No. I, below). Cerisier’s letter arrived on or about 14 January and Adams immediately replied. In so doing he provided his friend with a guide to the sources that a historian should consult to write an adequate history of the American Revolution as well as the parameters for such a project (No. II, below). The following day, Adams sat down to honor Mably’s request and, after copying most of his letter to Cerisier, added an additional three pages to guide the historian (No. III, below). On the 17th Adams again wrote to Mably, there listing his revolutionary writings; however, thinking that it displayed too much vanity, he did not send it (No. V, below). Replies by the Abbé and Jean François Marmontel (Nos. IV, VI, below), who had seen a copy of the 15 January letter, led Adams on 10 March to send Cerisier a copy of his first letter to Mably for publication in Le politique hollandais, below.
Mably and Cerisier caught Adams at an opportune time. He had signed the preliminary peace treaty and expected the definitive treaty to be completed very soon. This meant that American independence had been achieved and it was now time to consider in totality how the Revolution had come about and, perhaps more importantly, how it should be perceived and remembered. Completion of the preliminaries also left Adams with few official tasks to accomplish and the time and inclination to consider the subject in detail. In the process, he could provide his correspondents with as complete an appreciation of the bibliographical and documentary resources as was available anywhere at the time.
        If Adams’ intention was to discourage Cerisier and Mably—and Europeans in general—from attempting histories of the Revolution when they lacked essential documentation available only in America, he succeeded. Neither man undertook the task and Mably wrote to Adams that he had never seriously contemplated it (No. IV, below). But Mably remained interested in America and its institutions and soon produced his Observations sur le gouvernement et les loix des États-Unis d’Amérique, Amsterdam, 1784. Adams felt honored by the work, which took the form of four letters to him, and obtained its publication in Amsterdam, writing to Cerisier for that purpose on 16 October (LbC, APM Reel 107). There he noted that the Observations “is like to be to me, in Particular a distinguished Mark of Respect with Posterity.”
Adams’ interest in the historical treatment of the Revolution in general and himself in particular did not diminish over time. This is clear from his publication of the 15 January letter to the Abbé de Mably as a postscript to the first volume of his Defence of the Constitutions in 1787 and as part of a letter written in 1816 to the North American Review. In fact, as the years passed, Adams became increasingly obsessed with using the documents he possessed to correct the historical record. This was the purpose of his autobiography, begun in 1802; the massive and very critical response to Mercy Otis Warren’s History of the Rise, Progress, and Termination of the American Revolution (3 vols., Boston, 1805) that he wrote in 1807 (MHS, Colls., 5th ser., 4:321–491 [1878]); and the 137 letters he published in the Boston Patriot between April 1809 and May 1812 in which he defended himself against Alexander Hamilton’s criticism of his Revolutionary-era diplomacy.
